DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with lack of antecedent basis, the Office has listed some below.  The applicant is required to review the claims in their entirety to ensure that all antecedent issues are corrected.
Claim 1 recites the limitation "the input end of the rectifier circuit" in line10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output end of the rectifier circuit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the input end of the DC-DC voltage conversion circuit" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output end of the DC-DC voltage conversion circuit " in 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the input ends of the energy storage circuit" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output ends of the energy storage circuit" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the input end of the control circuit" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output end of the control circuit" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the upper surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the lower surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the upper surface of the curved leaf spring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the middle part of the first mechanical amplifying mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the upper surface of the second mechanical amplifying mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lower surface of the of the curved leaf spring" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lower surface of the second mechanical amplifying mechanism" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the maximum value" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the maximum deformation of the second piezoelectric stack" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
It would appear that similar antecedent basis issues for claims 10-16 are present.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hamel et al., Arms et al., Chen et al., and Badel et al. each teach energy recovery systems.  Hamel et al. further teach a piezo device, rectifier, DC-DC voltage conversion circuit, energy storage circuit and control circuit is sequence.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
March 8, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657